





Exhibit 10.1




Wausau Paper Corp.

2012 Equity Incentive Compensation Plan







A portion of each individual officer’s grant, referred to below as the
“Retention Award,” will vest upon meeting certain criteria relating to continued
employment with the Company.  The remaining portion of the grant, referred to
below as the “Performance Incentive,” will vest upon meeting both performance
and continued employment criteria.  The maximum potential award for the CEO,
chief financial officer, and each of the other executive officers with segment
operating responsibility is described in the “Total Opportunity” column below.




 

Performance Units Granted

 

Retention

Award*

Maximum

Performance Incentive**

Total

Opportunity

 

 

 

 

CEO

19,096

 

171,857

 

190,953

 

 

 

 

 

 

 

 

Executive Vice President, Finance***

0

 

0

 

0

 

 

 

 

 

 

 

 

Senior Vice President, Tissue

6,593

 

50,541

 

57,134

 

 

 

 

 

 

 

 

Senior Vice President, Paper

5,852

 

44,865

 

50,717

 




      *The Retention Award is a grant of performance units equal to a specified
percentage of base salary, which vests and is converted to a right to receive
common stock (or, in the Compensation Committee’s discretion, cash with an
equivalent value) based on continuous employment with the Company (in the same
position or in a position with greater authority) through January 3, 2014.

   **The Performance Incentive is a grant of performance units equal to a
specified percentage of base salary.  These performance units may vest and be
converted to a right to receive common stock (or, in the Compensation
Committee’s discretion, cash with an equivalent value) based on (1) continuous
employment with the Company (in the same position or in a position with greater
authority) through January 3, 2014; and (2) the Company’s achieving levels of
Return on Capital Employed (“ROCE”) ranging from 5% ROCE to 14% ROCE for the
year ended December 31, 2012.  For purposes of this plan, ROCE is determined by
adjusting for extraordinary items, which may include, for example, facility
closure charges, one-time expenses associated with certain major capital
projects, or other similar items.  ROCE is calculated after incentive
compensation expenses have been included.  No shares of common stock or cash
will be awarded if earnings are at the bottom of the targeted range of ROCE, and
the number of shares of common stock or cash awarded will increase on a pro rata
basis to the maximum potential award if ROCE is at the top of the targeted
range.

***On December 19, 2011, Scott P. Doescher, Executive Vice President, Finance,
notified the Company that he intended to resign effective February 28, 2012.  As
a result, annual equity incentive awards under the 2012 Equity Incentive
Compensation Plan were not issued to Mr. Doescher.









